 

Exhibit 10.1

Execution Version

 

Ninth Amendment

To

Amended and Restated Credit Agreement

Among

Rex Energy Corporation,

as Borrower,

The Guarantors,

Royal Bank of Canada,

as Administrative Agent,

KeyBank National Association,

as Syndication Agent,

SunTrust Bank,

as Documentation Agent,

RBC Capital Markets,

KeyBank National Association,

and

SunTrust Bank,

as Joint Lead Arrangers and Joint Bookrunners,

and

The Lenders Signatory Hereto

Dated as of February 3, 2016

 

 

 

--------------------------------------------------------------------------------

 

Ninth Amendment to Amended and Restated Credit Agreement

This Ninth Amendment to Amended and Restated Credit Agreement (this “Ninth
Amendment”) dated as of February 3, 2016 is among Rex Energy Corporation, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); Royal Bank of Canada, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated as
of January 14, 2013, the Second Amendment to Amended and Restated Credit
Agreement dated as of March 26, 2014, the Third Amendment to Amended and
Restated Credit Agreement dated as of July 11, 2014, the Fourth Amendment to
Amended and Restated Credit Agreement dated as of August 15, 2014, the Fifth
Amendment to Amended and Restated Credit Agreement dated as of September 12,
2014, the Sixth Amendment to Amended and Restated Credit Agreement dated as of
December 16, 2014, the Seventh Amendment to Amended and Restated Credit
Agreement dated as of March 27, 2015 and the Eighth Amendment to Amended and
Restated Credit Agreement dated as of September 4, 2015, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

B.The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

C.The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Ninth Amendment, shall have the
meaning ascribed such term in the Credit Agreement.  Unless otherwise indicated,
all article, section and exhibit references in this Ninth Amendment refer to
articles, sections and exhibits of the Credit Agreement.

Section 2.Amendments to Section 1.02 – Certain Defined Terms.

2.1The definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage

<25.0%

≥25.0% <50.0%

≥50.0% < 75.0%

≥75.0% <90.0%

≥90.0%

Eurodollar Loans

2.250%

2.500%

2.750%

3.000%

3.250%

ABR Loans

1.250%

1.500%

1.750%

2.000%

2.250%

Commitment Fee Rate

0.500%

0.500%

0.500%

0.500%

0.500%

 

Page 1

--------------------------------------------------------------------------------

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level until the day
that such Reserve Report is delivered to the Administrative Agent.

2.2The definition of “Borrowing Base” is hereby amended and restated in its
entirety to read as follows:

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c) or Section 9.12(d)
or pursuant to the other provisions of this Agreement.

2.3The definition of “Defaulting Lender” is hereby amended by deleting the
phrase “or (d) has become the subject of a Bankruptcy Event” therein and
replacing such phrase with “(d) has become the subject of a Bankruptcy Event or
(e) has, or has a direct or indirect parent company that has become the subject
of a Bail-In Action”.

2.4The definition of “Indebtedness” is hereby amended and restated in its
entirety to read as follows:

“Indebtedness” means, without duplication, any and all amounts owing or to be
owing by the Borrower, any Subsidiary or any Guarantor whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising: (a) to the Administrative
Agent, the Issuing Bank or any Lender under any Loan Document; (b) to any
Secured Swap Party under any Secured Swap Agreement; (c) to any Secured Cash
Management Provider under any Secured Cash Management Agreement; and (d) all
renewals, extensions and/or rearrangements of any of the above.  Without
limitation of the foregoing, the term “Indebtedness” shall include the unpaid
principal of and interest on the Loans and LC Exposure (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and LC Exposure and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, any of its Subsidiaries or any
Guarantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), reimbursement obligations and unpaid amounts, fees
(including, without limitation, to reimburse LC Disbursements), obligations to
post cash collateral in respect of Letters of Credit, Secured Cash Management
Obligations, payments in respect of an early termination of Secured Swap
Agreements and unpaid amounts, fees, expenses, indemnities, costs, and all other
obligations and liabilities of every nature of the Borrower, any Subsidiary or
any Guarantor, whether absolute or contingent, due or to become due, now
existing or hereafter arising under this Agreement, the other Loan Documents,
any Secured Swap Agreement or any Secured Cash Management Agreement.

2.5The definition of “Net Senior Secured Debt” is hereby amended and restated in
its entirety to read as follows:

“Net Senior Secured Debt” means, at any date, the sum of (a) the total Revolving
Credit Exposures of all Lenders on such date, plus (b) the aggregate principal
amount of Debt (other than Debt referred to in clause (a) of this definition) of
the Borrower and its Consolidated Subsidiaries on such date that is secured by a
first priority Lien on any asset or Property of the Borrower or any Consolidated
Subsidiary, minus (c) all unrestricted cash and Cash Equivalents of the Borrower
and its Consolidated Subsidiaries on such date, minus (d) amounts available to
be drawn under performance letters of credit and surety bonds issued for the
account of the Borrower or a Consolidated Subsidiary to secure obligations under
firm transportation contracts.

Page 2

--------------------------------------------------------------------------------

 

2.6The definition of “Federal Funds Effective Rate” is hereby amended by
replacing the period at the end of such definition with the following: 

; provided that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

2.7The definition of “LIBO Rate” is hereby amended by replacing the period at
the end of such definition with the following:

; provided that, notwithstanding the foregoing, if the LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

2.8The definition of “Security Instruments” is hereby amended by deleting the
phrase “the Guaranty Agreement, mortgages” therein and replacing such phrase
with “the Guaranty Agreement, the Second Lien Intercreditor Agreement,
mortgages”.

2.9The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Cash Liquidity” means, as of any date of determination, the unrestricted cash
on the balance sheet of the Borrower and its Subsidiaries as of such date
(including, for the avoidance of doubt, any cash in a Deposit Account subject to
a Deposit Account Control Agreement).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, automated clearinghouse transactions,
overdraft, credit or debit card, stored value cards, electronic funds transfer
and other cash management services.

“Dedicated Cash Receipts” means all cash received by or on behalf of the
Borrower or any Guarantor with respect to the following: (a) any amounts payable
under or in connection with any Oil and Gas Properties; (b) cash representing
operating revenue earned or to be earned by the Borrower or any Guarantor; (c)
proceeds from Loans; and (d) any other cash received by the Borrower or any
Guarantor from whatever source (including amounts received in respect of the
Liquidation of any Swap Agreement) other than (i) liability insurance proceeds
required to be paid directly to third parties, (ii) payments made to the
Borrower or any Guarantor for the account of third parties under or in
connection with joint operating agreements or similar joint development
agreements and (iii) amounts described in the definition of “Excluded Deposit
Accounts” which are deposited in Excluded Deposit Accounts.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Deposit Account Control Agreement” means a deposit account control agreement
providing for the Administrative Agent’s exclusive control of a Deposit Account
after an Event of Default, in form and substance reasonably satisfactory to the
Administrative Agent, executed and delivered by the Borrower or a Guarantor, as
applicable, the Administrative Agent, and the applicable financial institution
at which such relevant Deposit Account is maintained, as the same may be
amended, modified or supplemented from time to time.

Page 3

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EAA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excess Cash Liquidity Amount” has the meaning ascribed to such term in Section
3.04(d).

“Excluded Deposit Account” means (a) any Deposit Account the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary and (ii) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of
employees of the Borrower or any Subsidiary and (b) all segregated Deposit
Accounts constituting (and the balance of which consists solely of funds set
aside in connection with) payroll accounts, trust accounts, and accounts
dedicated to the payment of accrued employee benefits, medical, dental and
employee benefits claims to employees of the Borrower or any Subsidiary.

“Ninth Amendment” means that certain Ninth Amendment to Amended and Restated
Credit Agreement, dated as of February 3, 2016, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Ninth Amendment Effective Date” has the meaning ascribed to such term in the
Ninth Amendment.

“Second Lien Agent” means the trustee under the Second Lien Indenture (together
with its successors and permitted assigns in such capacity).

“Second Lien Indenture” means the indenture among the Borrower, as issuer, the
subsidiary guarantors party thereto, and the Second Lien Agent, as trustee,
governing the Second Lien Notes issued by the Borrower, substantially in the
form attached hereto as Exhibit I, or in such other form as shall be acceptable
to the Majority Lenders in their sole discretion as evidenced by a written
consent to that effect executed by the Majority Lenders on or prior to the
execution of the Second Lien Indenture by the parties thereto (such consent not
to be unreasonably withheld or delayed), as the same may from time to time be
amended, amended and restated, supplemented or otherwise modified to the extent
permitted by Section 9.21.

“Second Lien Intercreditor Agreement” means an intercreditor agreement among the
Borrower, the Guarantors, the Administrative Agent and the Second Lien Agent,
substantially in the form attached hereto as Exhibit J, or in such other form as
shall be acceptable to the Administrative Agent and the Majority Lenders in
their sole discretion as evidenced by a written consent to that effect executed
by the Administrative Agent and the Majority Lenders on or prior to the
execution of the Second Lien Intercreditor Agreement by the parties thereto
(such consent not to be unreasonably withheld or delayed),

Page 4

--------------------------------------------------------------------------------

 

as the same may from time to time be amended, amended and restated, supplemented
or otherwise modified in accordance with the terms thereof.

“Second Lien Note Documents” means the Second Lien Indenture, and any other note
documents entered into in connection therewith, including, without limitation,
the Second Lien Intercreditor Agreement, any promissory notes, mortgages, deeds
of trust, security agreements and instruments, guarantees, collateral or credit
support documents, and any other agreements, instruments consents or
certificates executed by the Borrower or any of its Subsidiaries in connection
with, or as security for the payment or performance of, the Second Lien Notes,
in each case, as the same may from time to time be amended, amended and
restated, supplemented or otherwise modified to the extent permitted by Section
9.21.

“Second Lien Notes” means the Borrower’s Senior Secured Second Lien Notes due
2020 issued by the Borrower under the Second Lien Indenture, which Debt is
intended to be secured on a junior basis by any collateral securing the
Indebtedness; provided that such Debt is permitted to be incurred hereunder
pursuant to Section 9.02(k) and any Liens thereon are permitted pursuant to
Section 9.03(h), as the same may from time to time be amended, amended and
restated, supplemented or otherwise modified to the extent permitted by Section
9.21.

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) the Borrower or any Subsidiary and (b) a Secured Cash Management Provider.

“Secured Cash Management Obligations” means all amounts and other obligations
owing by the Borrower or any Subsidiary to any Secured Cash Management Provider
under any Secured Cash Management Agreement.

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Senior Debt Exchange” means the tender offer for the exchange of Senior Debt
for Second Lien Notes, at the exchange price set forth in the related exchange
offering materials, which exchange price shall in no event be greater than a
weighted average of 69%.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 3.Amendment to Section 2.03.  Section 2.03 is hereby amended as follows:

(a)Clause (v) of Section 2.03 is hereby amended by deleting the word “and” after
the semicolon at the end thereof.

(b)Clause (vi) of Section 2.03 is hereby renumbered as clause (vii).

(c)A new clause (vi) is hereby added after clause (v) to read as follows:

(vi)Cash Liquidity (without regard to the requested Borrowing) and the pro forma
Cash Liquidity (giving effect to the requested Borrowing); and

Page 5

--------------------------------------------------------------------------------

 

Section 4.Amendments to Section 3.04.  Section 3.04 is hereby amended by
renumbering subsection (d) to be subsection (e); and the following new
subsection (d) is hereby added to Section 3.04 immediately following subsection
(c) to read as follows: 

(d)If at any time Cash Liquidity exceeds $30,000,000 (the amount of such excess
being the “Excess Cash Liquidity Amount”), then the Borrower shall prepay
outstanding Borrowings, together with accrued and unpaid interest thereon, in an
amount equal to such Excess Cash Liquidity Amount.  Each such prepayment shall
be due and payable on the second Business Day following any day that Cash
Liquidity exceeds $30,000,000.

Section 5.Amendment to Section 4.03(c)(iii)(A).  Section 4.03(c)(iii)(A) is
hereby amended by adding the following phrase at the end thereof “ provided
that, subject to Section 12.19, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation;”

Section 6.Amendment to Section 6.02.  Section 6.02 is hereby amended as follows:

(a)Section 6.02 is hereby amended by re-lettering subsection (d) as subsection
(e) and by adding a new subsection (d) to read as follows:

(d)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) Cash Liquidity and (ii) the pro forma Cash Liquidity as of the
end of the Business Day on which such Borrowing will be funded or such Letter of
Credit will be issued, amended, renewed or extended, in each case, shall not
exceed $30,000,000, except to the extent the Borrower has an intended use for
such excess and will utilize the full amount of such excess in accordance with
Section 7.21 (other than permitting such excess to remain as cash on the
consolidated balance sheet of the Borrower) within three (3) Business Days after
the date on which such Borrowing is made.

(b)The last sentence of Section 6.02 is hereby amended by deleting the phrase
“Section 6.02(a) through (b)” and replacing such phrase with “Section 6.02(a),
(b) and (d)”.

Section 7.Amendment to Section 7.13.  Section 7.13 is hereby amended by deleting
the parenthetical therein and replacing such parenthetical with “(other than
(a) the Senior Debt Indenture, (b) the Second Lien Indenture, and (c) Capital
Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease)”.

Section 8.Amendment to Article VII.  Article VII is hereby amended by adding a
new Section 7.25 to the end of Article VII to read as follows:

Section 7.25Deposit Accounts.  Schedule 7.25, on the Ninth Amendment Effective
Date (and at any time after the Ninth Amendment Effective Date, as Schedule 7.25
is amended or supplemented by the delivery of a written supplement or amendment
to such Schedule 7.25 to the Administrative Agent), lists all Deposit Accounts
maintained by or for the benefit of the Borrower or any Guarantor with any bank
or financial institution.

Section 9.Amendment to Section 8.01(j).  Section 8.01(j) is hereby amended by
deleting the phrase “similar agreement” therein and replacing such phrase with
“similar agreement (including, without limitation, the Second Lien Note
Documents)”.

Section 10.Amendment to Section 8.01(p).  Section 8.01(p) is hereby amended by
deleting the phrase “or supplement” therein and replacing such phrase with “or
supplement to any of the Second Lien Note Documents or”.

Page 6

--------------------------------------------------------------------------------

 

Section 11.Amendments to Section 8.14. Section 8.14 is hereby amended as
follows: 

11.1Each reference to “80%” therein is hereby deleted and each such reference
replaced with “90%”.

11.2A new sub-section (c) is added to the end of Section 8.14 to read as
follows:

(c)In the event that the Borrower or any Subsidiary intends to grant any Lien on
any Property to secure any Second Lien Notes, the Borrower will provide at least
fifteen (15) days’ prior written notice thereof to the Administrative Agent (or
such shorter time as the Administrative Agent may agree in its sole discretion),
and the Borrower will, and will cause its Subsidiaries to, first grant to the
Administrative Agent to secure the Indebtedness a prior Lien, on the same
Property pursuant to Security Instruments in form and substance satisfactory to
the Administrative Agent to the extent a prior Lien has not already been granted
to the Administrative Agent on such Property.  In connection therewith, the
Borrower shall, or shall cause its Subsidiaries to, execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.  The Borrower will cause
any Subsidiary and any other Person guaranteeing any Second Lien Notes to
contemporaneously guarantee the Indebtedness pursuant to the Guaranty Agreement.

Section 12.Amendment to Article VIII.  Article VIII is hereby amended by adding
a new Section 8.17 to the end of Article VIII to read as follows:

Section 8.17Deposit Accounts.

(a)At all times from and after the date that is ten (10) Business Days after the
Ninth Amendment Effective Date (or such later date as the Administrative Agent
may agree in writing in its sole discretion), the Borrower shall, and shall
cause each of the Guarantors to, deposit or cause to be deposited directly, all
Dedicated Cash Receipts into one or more Deposit Accounts (other than Excluded
Deposit Accounts) in which the Administrative Agent has been granted a Lien and
in each case is subject to a Deposit Account Control Agreement.

(b)On or before the date that is ten (10) Business Days after the Ninth
Amendment Effective Date (or such later date as the Administrative Agent may
agree in writing in its sole discretion), the Borrower shall, and shall cause
each of the Guarantors to, deliver to the Administrative Agent a Deposit Account
Control Agreement (and in connection therewith, the Borrower shall, and shall
cause each of the Guarantors to, grant a Lien on all of its Deposit Accounts
(other than Excluded Deposit Accounts) in favor of the Administrative Agent
pursuant to Security Instruments reasonably satisfactory to the Administrative
Agent) with respect to each Deposit Account listed on Schedule 7.25 (other than
Excluded Deposit Accounts) on the Ninth Amendment Effective Date.

(c)Upon the request of the Administrative Agent, and on the first Business Day
after any day on which Cash Liquidity exceeds $30,000,000, the Borrower shall
provide to the Administrative Agent, within two (2) Business Day of any such
request, and on the first Business Day after any day on which Cash Liquidity
exceeds $30,000,000, as applicable, balance statements, in a form reasonably
acceptable to the Administrative Agent, for each Deposit Account of the Borrower
and each Subsidiary.

Section 13.Amendment to Section 9.01(c).  Section 9.01(c) is hereby amended and
restated in its entirety to read as follows, effective as of the day after which
the Borrower delivers its compliance certificate under Section 8.01(c) for the
fiscal year ended December 31, 2015:

(c)Current Ratio.  The Borrower will not permit, as of the last day of any
fiscal quarter ending on or after March 31, 2016, its ratio of (i) consolidated
current assets (including the

Page 7

--------------------------------------------------------------------------------

 

unused amount of the total Commitments, but excluding (a) non-cash assets under
FASB ASC 815 and (b) non-cash deferred taxes) as of such day to
(ii) consolidated current liabilities (excluding (x) non-cash obligations under
FASB ASC 815, (y) unused availability under this Agreement and (z) non-cash
deferred taxes) as of such day to be less than 1.0 to 1.0. 

Section 14.Amendments to Section 9.02.  Section 9.02 is hereby amended as
follows:

14.1Subsection (f) is hereby amended by deleting the reference to “Section
9.05(e)” therein and replacing such reference with “Section 9.05(h)”.

14.2Subsection (i) is hereby amended by deleting the introductory phrase “Senior
Debt and any guarantees thereof, in an aggregate stated principal amount of
which does not exceed $675,000,000 at any time outstanding;” and replacing such
phrase with “Senior Debt incurred prior to the Ninth Amendment Effective Date
and any guarantees thereof, in an aggregate stated principal amount which does
not exceed at any time outstanding an amount equal to the difference between (A)
$675,000,000 minus (B) the sum of (x) the aggregate stated principal amount of
Senior Debt exchanged for Second Lien Notes pursuant to the Senior Debt
Exchange, plus (y) the aggregate stated principal amount of Senior Debt Redeemed
after the Ninth Amendment Effective Date pursuant to Section 9.19(i)(B);”

14.3Subsection (k) is hereby renumbered to be subsection (l); and the following
new subsections (k) is hereby added to Section 9.02 immediately following
subsection (j) to read as follows:

(k)Second Lien Notes issued by the Borrower solely (i) in exchange for
outstanding Senior Debt pursuant to the Senior Debt Exchange and (ii) as payment
in kind of accrued but unpaid interest on Senior Debt exchanged pursuant to the
Senior Debt Exchange, and any guarantees thereof, in an aggregate stated
principal amount equal to the sum of (A) the product of (1) the aggregate
outstanding stated principal amount of Senior Debt exchanged for Second Lien
Notes pursuant to the Senior Debt Exchange and (2) the exchange price
(calculated separately for each series of Senior Debt) of the Senior Debt
exchanged for Second Lien Notes pursuant to the Senior Debt Exchange, but in no
event to exceed $467,000,000 (plus the amount of interest capitalized and added
to the principal amount of such outstanding Second Lien Notes resulting solely
from the Borrower’s election to pay such interest in kind during the first 18
months after the issuance of the Second Lien Notes pursuant to the terms of the
Second Lien Notes) in the aggregate plus (B) the amount of accrued but unpaid
interest on Senior Notes exchanged pursuant to the Senior Debt Exchange paid in
kind with Second Lien Notes (plus the amount of interest capitalized and added
to the principal amount of such outstanding Second Lien Notes resulting solely
from the Borrower’s election to pay such interest in kind during the first 18
months after the issuance of the Second Lien Notes pursuant to the terms of the
Second Lien Notes) in the aggregate; provided that: (a) such Debt shall be at
all times subject to the Second Lien Intercreditor Agreement and the
Indebtedness shall be secured on a senior priority basis to such Debt; (b) such
Second Lien Notes shall be issued pursuant the Senior Debt Exchange on or before
April 30, 2016; (c) such Second Lien Notes do not have any scheduled principal
amortization; (d) such Second Lien Notes do not have a scheduled maturity date
or a date of mandatory redemption in full sooner than the date which is one
hundred eighty (180) days after the Maturity Date; (e) such Second Lien Notes do
not have any mandatory prepayment, redemption, defeasance, tender, sinking fund
or repurchase provisions (other than (1) customary offers to purchase upon a
change of control and (2) customary offers to purchase upon an asset sale or
casualty or condemnation event, in each case for this clause (2), to the extent
such provisions first permit, at the option of the Borrower, prepayment in full
of the Indebtedness (or permit at the option of the Borrower net cash proceeds
to be applied first to the prepayment of the Indebtedness) prior to the
prepayment of any Second Lien Notes); (f) no Subsidiary or other Person is
required to guarantee such Second Lien Notes unless such Subsidiary or other
Person has guaranteed the Indebtedness pursuant to the Guaranty Agreement; and
(g) the non-default interest rate on the outstanding principal amount of such
Second Lien Notes does not exceed 10% per annum (or 12% per annum if the
Borrower elects to pay interest in kind on 100% of the Second Lien Notes during
the first 18 months after the issuance of the Second Lien Notes pursuant to the
terms of the Second Lien Notes).

Page 8

--------------------------------------------------------------------------------

 

Section 15.Amendment to Section 9.03. Section 9.03 is hereby amended by adding a
new subsection (h) to the end of Section 9.03 to read as follows: 

(h)Liens on Property securing Second Lien Notes permitted by Section 9.02(k);
provided, however, that (i) such Liens securing Second Lien Notes are
subordinate to the Liens securing the Indebtedness pursuant to the Second Lien
Intercreditor Agreement and (ii) both before and immediately after giving effect
to the incurrence of any such Lien, (1) the Borrower has, or has caused its
Subsidiaries to, first grant to the Administrative Agent to secure the
Indebtedness, a prior Lien on the same Property pursuant to Security Instruments
in form and substance satisfactory to the Administrative Agent to the extent a
prior Lien has not already been granted to the Administrative Agent on such
Property (and in connection therewith, the Borrower shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent); and (2) the Borrower is in compliance with the Second
Lien Intercreditor Agreement.

Section 16.Amendment to Section 9.04.  Section 9.04(a) is hereby amended by (a)
adding the word “and” immediately before clause (iv) thereof; (b) deleting the
word “and” at the end of clause (iv) thereof and replacing it with a period; and
(c) deleting clause (v) thereof in its entirety.

Section 17.Amendment to Section 9.16.  Section 9.16 is hereby amended by
deleting the phrase “or (iv)” therein and replacing such phrase with “, (iv)
contained in the Second Lien Note Documents or (v)”.

Section 18.Amendment to Section 9.19.  Section 9.19 is hereby amended by
amending and restating clause (i) thereof in its entirety to read as follows:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Senior Debt; provided that (A) the Borrower may exchange Senior Debt for Second
Lien Notes permitted by Section 9.02(k) pursuant to the Senior Debt Exchange, or
(B) so long as no Default, Event of Default or Borrowing Base Deficiency would
exist immediately after giving effect to any concurrent repayment of Debt with
the proceeds of such issuance or sale, if any, the Borrower may prepay Senior
Debt with the net cash proceeds of any issuance or sale of common Equity
Interests (other than Disqualified Capital Stock) of the Borrower;

Section 19.Amendment to Article IX.  Article IX is hereby amended by adding a
new Section 9.21 and Section 9.22 to the end of Article IX to read as follows:

Section 9.21Repayment of Second Lien Notes; Amendment to Terms of Second Lien
Notes.  The Borrower will not, and will not permit any of its Subsidiaries to,
prior to the date that is one hundred eighty (180) days after the Maturity
Date:  (a) call, make or offer to make any optional, voluntary or mandatory
Redemption of or otherwise optionally, voluntarily or mandatorily Redeem
(whether in whole or in part) any Second Lien Notes; provided that, so long as
no Default, Event of Default or Borrowing Base Deficiency would exist
immediately after giving effect to any concurrent repayment of Debt with the
proceeds of such issuance or sale, if any, the Borrower may prepay Second Lien
Notes with the net cash proceeds of any issuance or sale of common Equity
Interests (other than Disqualified Capital Stock) of the Borrower; or (b) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Second Lien
Notes, the Second Lien Indenture or any other Second Lien Note Document, except
in accordance with the terms of the Second Lien Intercreditor Agreement;
provided that, without the prior written consent of the Majority Lenders, the
Borrower will not, and will not permit any of its Subsidiaries to, amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Second Lien
Notes, the Second Lien Indenture or any other Second Lien Note Document, if the
effect thereof would be to:  (i) make any of the covenants, defaults or events
of default set forth in the Second Lien Indenture or any other Second Lien Note
Document more restrictive as to the Borrower or any of its Subsidiaries than the
covenants, defaults or events of default set forth in the Second Lien Indenture
or any other Second Lien Note Document, in each case, as in effect on the date
that the Second Lien Indenture or

Page 9

--------------------------------------------------------------------------------

 

such other Second Lien Note Document was executed or (ii) cause the Borrower to
violate the terms of Section 9.02(k). 

Section 9.22New Deposit Accounts. The Borrower will not, and will not permit any
Guarantor to, open or otherwise establish, or deposit or otherwise transfer
Dedicated Cash Receipts into, any Deposit Account other than Deposit Accounts
listed on Schedule 7.25, in each case in which the Administrative Agent has been
granted a Lien in each such Deposit Account and each such Deposit Account is
subject to a Deposit Account Control Agreement in favor of the Administrative
Agent.

Section 20.Amendments to Section 10.01. Section 10.01 is hereby amended as
follows:

20.1Section 10.01(d) is hereby amended by replacing the reference to “Section
8.15” therein with the phrase “Section 8.15, Section 8.17”.

20.2Section 10.01 is hereby amended by adding a new subsection (o) to the end of
Section 10.01 to read as follows:

(o)an “Event of Default” shall occur under the Second Lien Indenture.

Section 21.Amendments to Section 12.04(b)(ii).  Section 12.04(b)(ii) is hereby
amended as follows:

21.1Section 12.04(b)(ii)(C) is hereby amended by deleting the word “and” at the
end of such section.

21.2Section 12.04(b)(ii)(D) is hereby amended by deleting the period at the end
of such section and replacing such period with “; and”.

21.3A new Section 12.04(b)(ii)(E) is hereby added to the end of Section
12.04(b)(ii) to read as follows:

(E)no such assignment shall be made to the Borrower, any Affiliate of the
Borrower, a Defaulting Lender (or any entity who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender), any Affiliate of a Defaulting
Lender, a natural person or any holder of Second Lien Notes (or any Affiliate of
such holder).

Section 22.Amendment to Article XII. Article XII is hereby amended by adding a
new Section 12.18 and Section 12.19 to the end of such Article XII to read as
follows:

Section 12.18  INTERCREDITOR AGREEMENT.

(a)EACH LENDER HEREBY (I) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
EXECUTE AND DELIVER THE SECOND LIEN INTERCREDITOR AGREEMENT ON ITS BEHALF, (II)
AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO EXERCISE ALL OF THE
ADMINISTRATIVE AGENT’S RIGHTS AND TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER
THE SECOND LIEN INTERCREDITOR AGREEMENT, (III) AGREES THAT THE ADMINISTRATIVE
AGENT MAY TAKE ACTIONS ON ITS BEHALF AS IS CONTEMPLATED BY THE TERMS OF THE
SECOND LIEN INTERCREDITOR AGREEMENT, AND (IV) UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT AT ALL TIMES FOLLOWING THE EXECUTION AND DELIVERY OF THE SECOND LIEN
INTERCREDITOR AGREEMENT SUCH LENDER (AND EACH OF ITS SUCCESSORS AND ASSIGNS)
SHALL BE BOUND BY THE TERMS THEREOF.

(b)EACH LENDER ACKNOWLEDGES THAT IT HAS REVIEWED AND IS SATISFIED WITH THE TERMS
AND PROVISIONS OF THE SECOND LIEN INTERCREDITOR AGREEMENT AND ACKNOWLEDGES AND
AGREES THAT SUCH LENDER IS RESPONSIBLE

Page 10

--------------------------------------------------------------------------------

 

FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE SECOND LIEN INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE SECOND LIEN INTERCREDITOR
AGREEMENT. 

Section 12.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 23.New Schedules and Exhibits to the Credit Agreement.

23.1The Credit Agreement is hereby amended by adding a new Schedule 7.25 to read
as set forth on Schedule 7.25 to this Ninth Amendment.

23.2The Credit Agreement is hereby amended by adding a new Exhibit I thereto to
read as set forth on Exhibit A attached to this Ninth Amendment.

23.3The Credit Agreement is hereby amended by adding a new Exhibit J thereto to
read as set forth on Exhibit B attached to this Ninth Amendment.

23.4The Table of Contents to the Credit Agreement is hereby amended to add the
following references where alphabetically appropriate in the ANNEXES, EXHIBITS
AND SCHEDULES portion thereof to read as follows:

 

Exhibit I

Form of Second Lien Indenture

 

Exhibit J

Form of Second Lien Intercreditor Agreement

 

Schedule 7.25

Deposit Accounts

Page 11

--------------------------------------------------------------------------------

 

Section 24.Amendments to Guaranty. 

24.1The definition of “Secured Documents” contained in Section 1.01(c) of the
Guaranty is hereby amended and restated in its entirety to read as follows:

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement, each Secured Cash Management
Agreement and any other document made, delivered or given in connection with any
of the foregoing.

24.2The definition of “Secured Parties” contained in Section 1.01(c) of the
Guaranty is hereby amended and restated in its entirety to read as follows:

“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders, the Issuing Bank, each Secured Swap Party and each Secured Cash
Management Provider.

24.3Section 9.13 of the Guaranty is hereby amended by adding the following
sentence at the end thereof to read as follows:

Each Subsidiary of the Borrower that is a party hereto or that becomes a party
hereto as a Grantor upon execution and delivery by such Subsidiary of an
Assumption Agreement, hereby expressly agrees to be bound by the terms of the
Second Lien Intercreditor Agreement regardless of whether such Subsidiary has
executed the Second Lien Intercreditor Agreement.

24.4Annex II (Assumption Agreement) to the Guaranty is hereby amended by adding
the following new Section 4 at the end thereof to read as follows:

4.Intercreditor Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor hereby becomes a party to the Second Lien
Intercreditor Agreement with the same force and effect as if originally named
therein as a Guarantor and a Pledgor and, without limiting the generality of the
foregoing, hereby expressly agrees to be bound by the terms of the Second Lien
Intercreditor Agreement (and this Assumption Agreement shall be deemed to
constitute a joinder agreement to the Second Lien Intercreditor Agreement for
this purpose).

Section 25.Borrowing Base Reduction.  For the period from and including the
Ninth Amendment Effective Date (as defined below) to but excluding the next
Redetermination Date, the Borrowing Base shall be an amount equal to
$200,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Sections 2.07(e), 2.07(f),
8.13(c) or 9.12(d) of the Credit Agreement.  This Borrowing Base reduction shall
constitute an Interim Redetermination elected by the Borrower.

Section 26.Conditions Precedent.  This Ninth Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Ninth Amendment Effective Date”):

26.1Ninth Amendment.  The Administrative Agent shall have received multiple
counterparts as requested of this Ninth Amendment from the Borrower, each other
Obligor and the Required Lenders.

26.2Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Ninth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

26.3No Borrowing Base Deficiency.  The Administrative Agent shall have received
evidence that on the Ninth Amendment Effective Date, after giving effect to the
reduction of the Borrower Base pursuant to Section 25 of this Ninth Amendment,
no Borrowing Base Deficiency shall exist.

Page 12

--------------------------------------------------------------------------------

 

26.4No Default.  No Default or Event of Default shall be continuing as of the
Ninth Amendment Effective Date. 

The Administrative Agent is hereby authorized and directed to declare this Ninth
Amendment to be effective and to declare the occurrence of the Ninth Amendment
Effective Date when it has received documents confirming compliance with the
conditions set forth in this Section 26 or the waiver of such conditions in
accordance with Section 12.02 of the Credit Agreement.  Such declaration shall
be final, conclusive and binding upon all parties to the Credit Agreement for
all purposes.  For purposes of determining compliance with the conditions
specified in this Section 26, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the Ninth Amendment
Effective Date specifying its objection thereto.

Section 27.Affirmative Covenants Regarding Mortgage the Title.  On or prior to
ten (10) Business Days following the Ninth Amendment Effective Date (or on or
prior to such later date as the Administrative Agent may agree in its sole
discretion), the Administrative Agent shall have received:

27.1executed and notarized deeds of trust/mortgages or amendments and
supplements to existing deeds of trust/mortgages in form satisfactory to the
Administrative Agent, to the extent necessary so that the Mortgaged Properties
represent at least 90% of the total value of the proved Oil and Gas Properties
of the Borrower and the Subsidiaries evaluated in the most recently delivered
Reserve Report; and

27.2together with title information previously delivered to the Administrative
Agent, title information satisfactory to the Administrative Agent on at least
80% of the total value of the proved Oil and Gas Properties of the Borrower and
the Subsidiaries evaluated in the most recently delivered Reserve Report;

Any failure by the Borrower to comply with the mortgage requirements of
Section 27.1 of this Ninth Amendment shall constitute an immediate Event of
Default.  Any failure by the Borrower to comply with the title requirements of
Section 27.2 of this Ninth Amendment shall not constitute a Default or Event of
Default, but instead the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders pursuant to Section 8.13(c).

Section 28.Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Ninth
Amendment, after giving effect to the terms of this Ninth Amendment, all of the
representations and warranties made by it contained in each Loan Document to
which it is a party are true and correct in all material respects as though made
on and as of the Ninth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true and correct in all material respects as of
such date); and (b) that after giving effect to this Ninth Amendment and to the
transactions contemplated hereby, no Default exists or will exist under any Loan
Document to which it is a party.

Section 29.Miscellaneous.

29.1Confirmation.  The provisions of the Credit Agreement (as amended by this
Ninth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Ninth Amendment.

29.2Ratification and Affirmation of the Obligors.  Each Obligor hereby expressly
(a) acknowledges the terms of this Ninth Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party, and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby; and (c) agrees that from and after the Ninth Amendment Effective Date
each reference to the Credit Agreement in the Guaranty and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Ninth Amendment.

Page 13

--------------------------------------------------------------------------------

 

29.3Loan Document.  This Ninth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto. 

29.4Severability.  Any provision of this Ninth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29.5Successors and Assigns.  This Ninth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

29.6Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Ninth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Ninth Amendment.

29.7No Oral Agreement. This written Ninth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.

29.8Governing Law.  This Ninth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.

[Signatures Begin on Next Page]

 

 

Page 14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed effective as of the Ninth Amendment Effective Date.

 

BORROWER:

REX ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/ Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 

 

 

GUARANTORS:

REX ENERGY OPERATING CORP.

 

 

 

 

 

By:

 

/s/ Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 

 

 

 

REX ENERGY I, LLC

 

PENNTEX RESOURCES ILLINOIS, INC.

 

REX ENERGY IV, LLC

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

By:

 

/s/ Thomas Rajan

 

Name:

 

Thomas Rajan

 

Title:

 

Chief Financial Officer

 

 



 

Ninth Amendment

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE

ROYAL BANK OF CANADA,

AGENT, ISSUING

as Administrative Agent

BANK AND LENDER:

 

 

By:

 

/s/ Susan Khokher

 

Name:

 

Susan Khokher

 

Title:

 

Manager, Agency

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Issuing Bank and as Lender

 

 

 

 

 

By:

 

/s/ Don J. McKinnerney

 

Name:

 

Don J. McKinnerney

 

Title:

 

Authorized Signatory

 

 



 

Ninth Amendment

Signature Page

--------------------------------------------------------------------------------

 

SYNDICATION AGENT

KEYBANK NATIONAL ASSOCIATION

AND LENDER:

 

 

 

 

By:

 

/s/ John Dravenstott

 

Name:

 

John Dravenstott

 

Title:

 

Vice President

 

 



 

Ninth Amendment

Signature Page

--------------------------------------------------------------------------------

 

DOCUMENTATION AGENT

SUNTRUST BANK

AND LENDER:

 

 

 

 

 

 

By:

 

/s/ William S. Kruger

 

Name:

 

William S. Kruger

 

Title:

 

First Vice President

 

 



 

Ninth Amendment

Signature Page

--------------------------------------------------------------------------------

 

LENDERS:

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

 

/s/ James V. Ducote

 

Name:

 

James V. Ducote

 

Title:

 

Managing Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Stephanie Harrell

 

Name:

 

Stephanie Harrell

 

Title:

 

Vice President

 

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

By:

 

/s/ Lara Francis

 

Name:

 

Lara Francis

 

Title:

 

Vice President

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Stephen Hartman

 

Name:

 

Stephen Hartman

 

Title:

 

Assistant Vice President

 

 

 

 

 

M&T BANK

 

 

 

 

 

By:

 

/s/ David Ladori

 

Name:

 

David Ladori

 

Title:

 

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Timothy Hill

 

Name:

 

Timothy Hill

 

Title:

 

Vice President

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

 

/s/ Margaret Niekrash

 

Name:

 

Margaret Niekrash

 

Title:

 

Vice President

 

 

 

 

 

CIT BANK N.A.

 

 

 

 

 

By:

 

/s/ Zachary Holly

 

Name:

 

Zachary Holly

 

Title:

 

Vice President

 

 

 

Ninth Amendment

Signature Page

--------------------------------------------------------------------------------

 

Exhibit A

EXHIBIT I
FORM OF SECOND LIEN INDENTURE

 

 

 

Exhibit I

--------------------------------------------------------------------------------

 

Exhibit B

EXHIBIT J
FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

 

 

 

Exhibit J

--------------------------------------------------------------------------------

 

SCHEDULE 7.25

 

 

Schedule 7.25